Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 33-39 and 129-140 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the instant application distinguishes itself over prior art applications of silica fibers in anode and cathode regions, as the special definition given to the limitation “silica fiber powder”[0020] requires that the silica fibers be fragmented from a silica fiber mat. 
 An example of the prior art as such being Bayer, US20190006638A1 showing that silica fibers are a known additive for both cathode and anode electrodes to improve mass transfer rates in a porous electrode [0021][0024][0042]. The patentable distinction being that the prior art fails to teach a motivation for fragmenting silica fibers as required by the special definition of “silica fiber powder”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                                                                                                                                                                                        
/ALLISON BOURKE/Supervisory Patent Examiner, Art Unit 1721